Mu. Justice Benson
delivered the opinion of the court.
1. There is but one question which we deem it necessary to consider, and that is: Did the trial court err in denying defendants’ motion for a directed verdict? The transcript of the testimony is a long and nasty narrative, which need not be perpetuated by a recital here. It is sufficient to say that the defendant Collins was a public automobile driver operating from a garage in the town of Bend. Norris was a physician living in the same town, who employed Collins to take him to *682The Dalles. He also invited the defendant Howell to accompany them on the trip. As they passed through the village of Laidlaw, Norris directed Collins to drive to the home of Elda Bell, the prosecuting witness, who owed bim money for professional services. Upon reaching her home she paid the doctor some money and inquired as to his destination, which he finally told her was The Dalles. It was then agreed that she accompany them, which she did. She was then the mother of a living child, and ten days before the events upon which the indictment is based was the victim of a self-inflicted abortion whereby she was delivered of a four months’ foetus. She had been married in the preceding month to a man who was her cousin, thereby rendering the marriage void under the statutes. There is no doubt but that the entire party drank a quantity of intoxicating liquor and were drunk during at least a portion of the trip; but there is absolutely no evidence tending to show that either Collins or Mrs. Howell ever suggested even by innuendo that Elda Bell should have sexual intercourse with Norris or anyone else.
The words “procure,” “solicit” and “entice” as used in pleadings have well-defined meanings, and they each import an initial, active and wrongful effort: 3 Words and Phrases, 2410; 6 Words and Phrases, 5653; 7 Words and Phrases, 6548; Nash v. Douglass, 12 Abb. Pr., N. S. (N. Y.), 187.
It follows that the motion for a directed verdict should have been granted.
The judgment is therefore reversed, and the cause remanded for such further proceedings as may not be inconsistent herewith. . Reversed and Remanded.
Mb. Chief Justice McBride, Mr. Justice Bean and Mr. Justice Burnett concur.